Explanations of vote
in writing. I welcome the Busk Report which should lead to significant simplification of the Common Agricultural Policy. While I want to see further reform of CAP I accept the Rapporteur's argument that this should not be by the "back door".
in writing. (SV) It is good that the legal framework is being simplified, but both export subsidies and other aid in the form of intervention also remain in place. That is a state of affairs that I can never accept, and I am therefore abstaining in the vote.
in writing. - (FR) I question the reasoning behind the Commission's action which, despite the quite appealing appearance of concern for the simplification of administration, is liable to take less account of the specific details of certain modes of production. I also find it regrettable that neither my fellow Members of the Committee on Agriculture and Rural Development nor I have had the time to study, under the right conditions, the Commission's proposal, as a consequence of the diabolical timetable laid down by the Presidency of the Council. This whole process was worthy of being considered in greater depth within the European institutions, and I find it regrettable that more time could not have been found for a subject of such fundamental importance.
It is for that reason I decided to abstain from the final vote.
in writing. (SV) The European Parliament's Committee on Agriculture and Rural Development has again prepared a report opposed to reform of the common agricultural policy.
We wish to abolish the common organisation of the market in cereals. However, we support the Commission's proposal, as opposed to the approach of the European Parliament's Committee on Agriculture and Rural Development, because the said committee now wants to oppose the abolition of maize intervention.
The June List observes that, in this situation, it is fortunate that the European Parliament does not have powers of codecision in respect of the EU's agricultural policy. Otherwise, the EU would fall into the trap of protectionism and of providing heavy subsidies to all the various farming groups.
I voted for the Glattfelder Report on the Common organisation of the market in cereals not because I entirely support its contents but because it is in line with CAP reform. I also accepted as a compromise the phasing out of public interventions to support cereal crops.
in writing. - (FR) Reform of the system for intervention in support of maize is a matter of necessity.
Although it is thought of as a safety rope in the event of difficulties and as a means of getting production flowing, the system is no longer - particularly in Hungary - playing only this primary role and constitutes nothing other than a business opportunity.
It must not, however, be abandoned overnight, and certainly not only on the basis of an economic study relating to two exceptional marketing campaigns, and based on the problems of one Member State, namely Hungary.
The Commission's proposal is unacceptable on the grounds of being premature and incapable of being managed by producers under favourable conditions. One must not treat speed and haste as being the same thing.
Limiting the quantity eligible to benefit from the intervention system and re-examination at the time of the health check would be a good compromise between the need to act and the need to take the time to do so.
Solutions to local problems need themselves to be local in nature, and Parliament's response to the radical and ill conceived measure proposed by the Commission shall be to propose progressive reform, reflection, listening to agriculturalists and a re-examination at the time of the health check.
(FR) Mr President, ladies and gentlemen, I shall limit myself to pointing out the regrettable fact that the vote that has been taken in favour of our colleague will easily be overturned by the European Communities' Court of Justice, and the reason why this is so is that you have variable-geometry case law.
When the scandalous attempt was made to deprive Mr Le Pen of his mandate, you had recourse to national competence and were unwilling to confirm for yourselves that the French authorities were interfering with his rights. You saw fit to act similarly when it came to the verification of the credentials of another Member of this House, Mr Ruiz-Mateos, when, again, you had recourse to national law.
Yet now you want to defend the prerogatives of this House, and why ever not? In any case, the end product of your attitude was a ruling from the Court of Justice of the European Communities which, unfortunately for you, found against you, thus confirming the truth of the Latin dictum, 'Hodie mihi, cras tibi' - my turn today and yours tomorrow. This House's acting as judge is defensible only if the House judges all its Members equally.
The issues raised in this report are complex and have far-reaching implications. At the heart of the matter is the sovereign power of Member States to nominate MEPs and to define how they are represented in the European Parliament within the context of the existing regulatory framework for elections to Parliament.
I do not wish to go into detail regarding a procedural and legal issue that rests exclusively with the Member State in question, but, according to the report before us, the Italian authorities have decided, on the basis of a decision by the Italian Council of State, to nominate a particular politician to the European Parliament whose credentials are called into question by this report.
We take the view that, given that all the criteria and conditions for the nomination of an MEP by a Member State have been met - at national and European Parliament level - the Member State in question should be allowed to proceed with the nomination, in compliance with the internal legal framework.
(DE) Mr President, I just wanted to make known that I abstained from the vote on CITES: not because I did not agree with many things contained in the resolution but because, as so often happens, this House is dictating to developing countries behaviour that seems right to us, but that those countries may not consider so appropriate. That is why I abstained.
The Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) is an international agreement aimed at ensuring that the international trade in certain species of wild fauna and flora does not threaten their survival. 171 countries are signatories to the Convention, including Portugal, which ratified the text of the Convention in December 1980. It entered into force in Portugal in March 1981.
Given the vulnerability of many species, CITES is of acute importance. There are currently 5 000 animals and 28 000 plants protected by CITES including species found on Portuguese territory. The species covered by CITES are divided into three appendices according to the level of protection needed.
The legal trade in animals and plants has for a number of years constituted a serious threat to many species and, although many countries have stepped up the fight, and have become increasingly vigilant, the threat level unfortunately remains high.
As in other kinds of agreement and protection plans for wild species, the success of CITES also depends on the adoption of a balanced approach based on scientific criteria and recommendations by accredited bodies thus ensuring the validity and credibility of its actions and the effective implementation of the agreed recommendations.
The report views innovation as a variable in the internal market. It calls for the liberalisation of the markets and the systematic removal of obstacles to the free movement of goods, services and capital, to freedom of establishment and to the mobility of the workforce, all of which forms part of a capitalist approach based on competition and concentration.
In order to deal with the under-funding of the Seventh Framework Programme for Research and Development, the report follows the trend of providing for the use of structural funds and seeks 'to promote and strengthen public-private partnerships', in other words to put public investment at the mercy of private profit.
What is needed is to promote public investment in research, education and innovation, on the basis of sustainable development strategies, in every country. This would help improve the quality of life, create jobs (with rights) and generate (fairly distributed) wealth. What are needed are strategies that oppose the commercialisation of knowledge, education and research and that oppose the idea that only highly profitable research, with market opportunities, can actually take place. What are needed are strategies that promote greater investment in education and training at all levels and that actually make it easier for SMEs to access existing programmes and actions.
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
in writing. (PL) The report basically highlights the need for a broad innovation strategy in Europe, which would improve the competitiveness of its economy. The innovation strategy should be based on the creation of specialised areas of knowledge, the reform of patent laws and the introduction of tax incentives for companies investing in research and innovation.
In order to make the exchange of knowledge between research institutions and economic entities easier, the rapporteur sees a need to promote specialised areas of knowledge in the Member States, greater trans-border cooperation and more intensive cooperation with experts from third countries.
In keeping with the spirit of the report, I would say that the European Institute of Technology should create the necessary conditions for connecting centres of knowledge with companies by means of an emphasis on innovation and efforts to foster competition in economic sectors focusing on innovation.
Another important part of the report is the emphasis it places on the need to reform European patent policy. We cannot deny that reliable and fair copyright protection and patent systems are key elements for building an economy, and a society, that is based on innovation and knowledge.
I voted for the Gierek report but against all amendments which could have led to reviving discussions on the Computer Implemented Inventions Directive. Given the efforts to find a majority in the first place for this directive it would not have been helpful to reopen the debate.
There is a long-established idea that close relations between higher education and business can only benefit both parties. There is sometimes a discrepancy, however, between that idea and the reality. The public authorities are often engaged in creating conditions (depending on methods and times) that are conducive to scientific and academic research, but do not always do so - or do not always succeed in doing so - as effectively in the business community.
Support for innovation in the business sphere of course follows different rules and methods from those governing investment in research in the academic sphere. Even so, bearing in mind that a major part of innovation comes directly from business activity and from the quest for responses to what the market is looking for, I feel that this report by Parliament makes a useful contribution to the proposals contained in the Commission communication. Let us hope that the national and regional authorities make the most of these opportunities.
Mr President, I would like to explain the way I voted on Mr Gierek's report on innovation.
I voted in favour, since the rapporteur has done a difficult and necessary job on an issue that is crucial in terms of achieving the Lisbon objectives, but which we have yet to deal with.
In order to become an advanced knowledge-based society, not only do we have to be strong on technological research and development, that is to say on our capacity to generate, absorb, assimilate and communicate new knowledge and capacities to society and to companies, but we also have to be strong on the capacity to convert this knowledge into wealth and social well-being. That is innovation.
Not all of the EU's countries are at the same level in terms of the indicators defining a knowledge-based society, nor in terms of innovation efforts. Reducing these differences would benefit everybody.
Innovation is probably the only instrument that can enable us, within a reasonable space of time, to achieve such important objectives as:
1) Improving the quality and competitiveness of our companies;
2) Making economic growth compatible with preserving the environment, and with quality of life and social cohesion.
3) Innovation makes it possible to maintain traditional sectors;
4) Naturally, innovation can contribute to substantially improving working conditions and also the integration of certain groups, such as disabled people.
The most up-to-date economic analyses establish a direct relationship between research, development and innovation efforts and productivity, which is of particular interest to the majority of our countries with economies based on the services sector, for which productivity is perhaps one of their greatest weaknesses.
All of this is taken up to a greater or lesser extent in the report, and for that reason I have voted in favour.
I am voting in favour of Professor Adam Gierek's report on 'Putting knowledge into practice: A broad-based innovation strategy for Europe'.
At the moment, there is a great innovation divide in the world. On the one hand, there are countries who create 'innovation fronts', which group together the great majority of the scientific, research and development sectors, while on the other there are the sidelined countries, which can only participate as importers or countries where innovation is diffused. The world leaders in terms of innovation are the USA, Japan and the countries of the European Union, and the competition between these economies provides a stimulus for further innovation.
However, in the European Union, there has recently appeared a so-called 'innovation paradox'. Economic results for the Community can be seen as disappointing in view of the opportunities that the single European market offers. The plan to transform the EU into the 'most competitive and dynamic knowledge-based economy in the world'” is, on the one hand, a sign of the fact that the Union is aware of the need to fundamentally reform its social and economic system and, on the other hand, a sign of the ambitious and optimistic view that such change is possible.
In the report, the rapporteur very aptly points to the main reasons for this situation in the EU and, above all, highlights the need to develop an effective innovation strategy for Europe.
(CS) Today's recommendation from the European Parliament to the Council concerning the development of a strategic concept for tackling organised crime is an extremely important and welcome piece of news for Europe's citizens. It is proof that the Union is fulfilling its central role in an area that requires the closest possible international cooperation. Such cooperation is already working extremely well, but it is no longer enough. Terrorism and other forms of organised crime know no boundaries and are also, quite literally, exploiting the benefits of our democratic system. We must therefore weigh up what are the most important values in any given situation: combating crime or unfettered freedom. The time has come for us to cut back on our wonderful unlimited freedom in situations where that freedom prevents us from protecting the most precious thing of all, namely life itself. The time has definitely come to change tack and to remove some internal obstacles, including those which protect illegally acquired economic and financial resources. The Council must provide Europol and Eurojust with greater independence and authority. This is a new strategic task, and it is a responsibility that we have towards the 500 million citizens of the EU.
in writing. - (FR) I am happy that Mr Newton Dunn's own-initiative report has been adopted by a very large majority; for our House is thereby making several recommendations to the Council in respect of the drafting of a strategic concept for combating organised crime.
The abolition of internal borders between the Member States belonging to the Schengen area is certainly a major advance for our fellow citizens, but it is also helpful to organised crime, and so the European Union has a particularly important part to play in this area.
One fundamental and urgent requirement is that a policy of prevention be implemented and effective instruments put in place. If there is to be greater trust between states, and between their respective police forces in particular, then a great deal of progress needs to be made, and the countries from which we all come need to be pressed to set aside sufficient budgetary resources for their exchange and training programmes.
Finally, this House of ours has highlighted the need not only for victim and witness protection schemes to be reinforced, but also for the promotion of campaigns making public opinion more aware of the traffic in human beings.
For all these reasons, I have given the rapporteur my backing and have, in the final vote, cast my vote in favour of this report.
I welcome the report by Bill Newton Dunn on tackling organised crime. It is vital that the EU has the necessary tools to promote and strengthen a coordinated strategy to tackle organised crime. The roles of Europol and Eurojust need to be enhanced and the public need to be made more aware of the EU's role in this matter.
I voted for the report on the fight against organised crime presented by Bill Newton Dunn (ALDE, GB) because it will ensure that Europol's role as a criminal intelligence body is strengthened, allowing it to fulfil its task of providing Member States with information and intelligence leading to more effective results in preventing and combating organised crime.
The EU has always played an important role in the fight against organised crime and it is now necessary to provide the Union with a more powerful and ambitious instrument to work more closely with Member States to improve cooperation in order to combat organised crime more effectively.
More than a matter of choice or duty, the need for cooperation when it comes to fighting organised crime is clearly of practical value, as organised crime becomes more sophisticated, better equipped and more efficient in its use of the most up-to-date technology.
As well as the opening up of physical borders arising from the process of EU integration, one must be mindful of the fact that globalisation and its mechanisms also come into play when it comes to crime. As with all technological innovations, it is always open to being used for good deeds and bad. I therefore welcome the overall thrust of this report, which advocates enhanced cooperation and the need for a strategic approach that encompasses this fight and everything connected with it at all stages.
That being said, the recommendation will only prove useful, and be at its most effective, if in addition to passing laws, steps are taken aimed at actually enhancing mutual trust between the institutions responsible for fighting crime in the various Member States. Trust of this kind, which is not always in evidence, has been shown to be vital to the success of this mission.
in writing. - (FR) The European Union needs to equip itself with the instruments that will enable it to fight more effectively against organised crime, which knows no frontiers and is, lamentably, on the increase.
In view of organised crime's activities being spread over different areas, the European Union must coordinate and maximise the effect of its actions; while it must be able to respond, it must also put in place a policy of prevention. Putting this strategy in place will make for deeper understanding of problems and will make available the tools with which organised crime can better be fought, and one of our priorities is greater cooperation between the police in criminal matters by means of Europol, Eurojust and OLAF.
A multi-disciplinary approach is of primary importance if we are to find the best possible way to keep organised criminal gangs in check, for we need to dismantle such organisations, bring the criminals in them to justice and deny them the proceeds of their crimes. The fight against money-laundering and weapons trafficking is among Europe's priorities in this conflict, for these two types of organised crime serve the interests of terrorists.
in writing. - (EL) The report uses the existing problem of organised crime as a pretext to promote a harsher policy to restrict fundamental individual rights and strengthen the police state and the uncontrolled action of the repressive mechanisms of the ΕU.
Within this framework it proposes: the approximation of the criminal law provisions of the Member States, thereby paving the way for the 'communitisation' of criminal law and limiting one of the most important foundations of the national sovereignty of the Member States, the creation of joint investigation teams acting for the repressive mechanisms, the autonomy of Europol and Eurojust and the strengthening of their character and competences, so that they can act as a 'moving spirit' in the exercise of the policy of the Member States, the recognition of the fundamental role of the EU Counter-Terrorism Coordinator and the adoption of an informant mechanism, calling for 'a formal status for collaborators of justice at European level'.
Of course, after all that, it is hardly surprising that the report makes no reference to the link between organised crime and state institutions and the repressive state mechanisms themselves, even though their underground relations are common knowledge.
It is clear that, ultimately, the real aim of the report is to 'combat' democratic rights and grassroot freedoms, not organised crime.
in writing. (SV) Because we believe that it is not at EU level that foreign policy should be conducted or, by extension, foreign policy statements made, we have voted against all the amendments and against the report as a whole. There is no doubt that many of the proposals are commendable in themselves, but neither the EU nor the European Parliament should have competence in these issues.
The European Parliamentary Labour Party is pleased to have been able to inject a degree of balance and impartiality into this report, which was severely lacking in the first draft presented to Committee.
In relation to amendments 16 and 34, we express our deep concern regarding the suspension of the Pakistan Chief Justice and subsequent unrest that has led to over 40 deaths. Protecting the independence of the judiciary is of vital importance in a modern democratic society. However, referring to this case is inappropriate in a report dealing specifically with the Kashmir dispute.
With regards to combating terrorism, we have supported the more constructive and forward-looking language in amendments 55 and 56, which acknowledge that there has been progress in decreasing the levels of infiltration by militant groups, but that further action needs to be taken in parallel with meaningful demilitarisation.
In voting for amendments 18 and 56, we reaffirm the right to self-determination for the Kashmiri people, which can be expressed through a plebiscite when the conditions are right.
Reluctantly, I voted for this report. I recognise that it is radically different from the one-sided version originally put before the Foreign Affairs Committee and thank those involved for those changes. Kashmir is a region divided by history and has become a cause of conflict, which has been perpetuated at times by government and militant action on both sides of the Line of Control.
This is not simply an issue for governments but also for the Kashmiri people. I regret that Parliament did not vote to strengthen the commitment to the right of those people for self-determination through a plebiscite. I also regret that we did not strengthen our calls for the demilitarisation of the region. I recognise the role of insurgency but we must acknowledge that the Indian side has one of the highest ratios of military and security personnel to the population of any part of the world. We call for confidence-building measures and greater democracy: democracy cannot flourish in such circumstances. So, I wish the final report had been stronger on these crucial areas but I also recognise that this version now has a political value in EU relations with the peoples concerned.
I voted for this report, which is more balanced than the text put to Committee. I abstained on the amendment which expressed regret at the suspension of the Chief Justice of Pakistan not because I disagree with the criticism but because I did not see it as relevant to this report. I voted for the amendment calling for a plebiscite at a future date because I believe that the people of Kashmir should be in charge of their own destiny.
Having visited Kashmir and seen some of the devastating effects of the past violence but also having seen a people ready for peace, I support this report based on the importance it has for the way the European Union seeks, by offering best practice measures and experience, to show other countries how an economic zone can develop peace and prosperity in regions that have a history of war.
I herald the confidence-building measures proposed in this report, in particular the joint monitoring cell for the sharing of data on seismic activity to provide early warning against possible earthquakes. I also see the importance of community development measures that will stimulate the economy and activate untapped economic resources in the region.
Furthermore, I believe it is of utmost importance that the region of AJK has proper representation in the Pakistani Government, which it does not yet have.
(LT) Mr President, first I would like to thank my colleagues who voted for the resolution on Estonia. Today's vote in the European Parliament showed that EU common foreign and defence policy is not just a declaration on paper or a collection of slogans. It showed that it is an operating policy. Today the European Parliament demonstrated something else too; namely, that solidarity in the European Union is alive and an operating principle. It is easy to declare and demonstrate solidarity when there are no problems and everything is fine. However, it is much more important and more complicated to implement solidarity at critical moments, in times of crisis. Today the European Parliament also showed that there is no disjuncture in the European Union between old and new, or large and small European Union Member States, and that there are no important or less important Members whose interests can be sacrificed for the benefit or interests of the large countries.
UKIP deplores the behaviour of Russia towards Estonia, but cannot vote in favour of any resolution from the EU Parliament whose legitimacy we do not recognise.
We are firmly opposed to the resolution adopted by Parliament today, which trivialises and obfuscates the true, serious significance of the recent events in Estonia and forms part of attempts to rewrite history. Hence our vote against the resolution.
The point must be made that the resolution fails to make any reference to acts of Nazism and Fascism in Estonia, such as the renewed veneration of collaborators with the Nazi occupiers, thereby hiding their participation in the brutal repression and systematic murder of thousands of people.
The recent decision to remove a World War II memorial in honour of those who lost their lives in the cause of defeating the Nazis and Fascists - entailing the removal of human remains - from the centre of Tallinn is a further provocation which forms part of this revisionism. The citizens of Estonia legitimately expressed their opposition to this decision and their actions were brutally repressed. Added to this provocation is the unacceptable discrimination towards large sections of the Russian-speaking Estonian population, who are refused citizenship by the authorities.
This is an issue that goes way beyond EU relations with the Russian Federation. All anti-fascists and democrats should join forces to express their indignation.
in writing. (SV) I support the resolution because we believe that Russian interference in what happened in Estonia is very serious and is unacceptable.
I do not, however, agree with paragraph 8. It is up to each sovereign state to decide whether or not a dialogue should be begun. Paragraph 7 comments on the Internet attacks carried out. These are very serious actions, but I do not believe that the EU should devise a plan in this connection, because the issue is best dealt with at Member State level.
I supported the resolution on Estonia, which showed solidarity with the country in the face of interference by the Russian authorities in the internal affairs of Estonia. In particular, I support the call on the Russian Government to respect the Vienna Convention on the protection of diplomats.
I voted against the compromise motion for a resolution on the recent events in Estonia, as did the left wing of the European Parliament, because it is governed by unilateral perceptions and because I believe that it is unacceptable for anyone to revise history, whatever they suffered from the Soviets. The monument whose removal was the cause of the demonstrations and tension is a monument to the victory over fascism. No one can call it otherwise in the name of opposition to Soviet sovereignty. The unilateral approach to the matter cannot be accepted. Not only does it not help to reduce the tension caused between Estonia and Russia, it feeds it.
in writing. (PL) The riots in Tallinn and the attack on the Estonian embassy in Moscow have made Member States aware of the current government's policy towards individual Member States. However, on this occasion, Moscow, which has adopted a very aggressive stance towards one of the smallest European countries, has bitten off more than it can chew. For the first time, Europe has presented a unified front towards Russia. This is an important day in the history of the European Union, as solidarity is one of the fundamental principles on which the Community is based. That is why I am pleased to have been part of the majority of Members who supported the adoption of the previously mentioned resolution.